Title: From John Adams to Philip Mazzei, 3 July 1782
From: Adams, John
To: Mazzei, Philip



The Hague July 3. 1782
Sir

I have received the Letter, which you did me the Honour to write me the 21. May, and thank you for your Congratulations, on the Tryumph the American Cause has gained, in this Country. I call it a Tryumph because, it prevailed over great obstacles, long Habits of Friendship, vast Interests of Capitalists in the Stocks, intimate ancient and modern Connections of ruling Families, and multifarious little Intrigues, from Several other Courts; I cannot call them refined as you do: to me, they appear gross.
I am not able to give you any Advice in the World. I dont believe you will succeed in any Attempt to borrow Money, but you may know better than my belief.
England is not cured of her Delirium, as yet. But the Devil is in the other Powers of Europe, if they Suffer the war to continue much longer. We shall have Ireland, in Alliance with America, France, Spain and Holland, very soon for what I know: and a lucky or unlucky Game and Cards may throw all Europe together by the Ears.
It is so easy and Simple to pacify the Universe that it is amazing it is not done. The System of Mankind is arranged exactly for the Purpose. There is nothing wanting, but for the confederated Neutral Powers, to admit the United States of America, to acceed to the Principles of the armed Neutrality, and the Business is done. England herself would rejoice in it, and, in her Heart thank those Powers, and the belligerent Powers, after this, would chicane but a very little time about Peace.
By keeping open this Dispute, the Neutral Powers may begin to think England too much weakened, and France and Spain too much Strengthened and by and by all may be embroiled. I dont know that America, need distress herself much about this, for the more miserable the Powers of Europe make their Subjects at home, the more will emigrate.
England is So equally divided into Parties, that neither has an Influence decided enough to acknowledge American Independence: but if the Example were set by the neutral Powers, the honest Party in England, would gain by it, Sufficient Authority to venture on the step.
If you are in a Situation to learn the refined Intrigues, as you call them, here, I wish you would explain them to me, for one can learn more in such a round about way, of such Things, than is to be got directly, nearer home.
We may make ourselves very easy, for neither “refined Intrigues” nor crude Intrigues, nor gross Intrigues, nor wicked Intrigues, can much injure Us. The Rescources of our Country appear greater and greater, every Year and the Population, Wealth, and Power of the United States, augment every day, in the midst of the War. I have recd a Letter within four days from Boston which informs me, that the Numbers of People, have increased by many Thousands, Since a Valuation in 1778, according to a new one lately taken, that the Property was proportionally increased, and that even the horned Cattle had increased by many Thousands, notwithstanding the immense Consumption of Beef, by the American Army, the French, Spanish and even English Fleets and Armies, in the West Indies, and in the United States, for all those derive a great Part of their supplies of Provisions, directly or indirectly from New England.
Old England deserves to be damned, and will be, without Repentance for having ever indulged the desire or conceived the Thought of enslaving such a Country: and a great Part of Europe deserve little less, for having viewed the accursed Project, with so much Indifference and Lukewarmness. I never could find an Image to represent the wickedness of this attempt in Britain. Herods murder of the Innocents was a trifle in comparison. Lady Macbeth uttered a Sentiment a little like it.

“I have given Suck; and know how tender tis to love
the Babe that milks me: yet would I: even when ’twas
smiling in my face; have plucked my Nipple from its
boneless Gums and dash’d the Branis out.”

Stop Mother! You may pluck away the Nipple, if you please But the Boy is too big for the rest—have a Care, Mamma!
Such a total Deprivation of all the Moral Sentiments and natural Feelings, must and ever will be punished. Let Us lament that human Nature is capable of such Baseness, but let Us rejoice too, that it is capable of Elevation enough to resist it.

But I am wandering while I should asure you of the Esteem &c.

